NOTICE OF ALLOWANCE
The present application is being examined under the pre-AIA  first to invent provisions.
Request for Continued Examination
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination under 37 C.F.R. § 1.114 and because the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant’s submissions dated December 15, 2020, and January 13, 2021, have been entered.
Response to Applicant’s Amendment
In the amendment dated December 15, 2020, applicant amended claim 1 to recite a closed “consisting of” transitional phrase, to limit the two component adhesive formulation to the two specified components, and to specify that the claimed composition may optionally contain an additive recited by the claim.  Applicant further removed the limitation in claim 1 directed to an ammonium salt and added new claims 18 and 19.  In view of the amendment, all claim rejections are withdrawn.
Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  
The closest prior art of record is considered to be US Pat. 5,179,143 (“König”).  The teachings of König are discussed in the Office Action dated October 21, 2020.  The adhesive of König contains an alkylene carbonate compound.  Because of the “consisting of” language in claim 1, the present claims do not encompass a composition that contains an alkylene carbonate.  Absent improper hindsight, nothing in the prior art of record would have motivated one of ordinary skill in the art before the time of the invention to have excluded the alkylene carbonate from the composition of König and also modified the amounts of the other components taught by König to achieve the amounts required by present claim 1 with a reasonable expectation of success.  

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767